OFFICE    OF THE   ATTORNEY      GENERAL   OF TEXAS
                                            AUSTIN
      GROVERSELLERS
      **oRNEI OENBRAL

Hoa. hf.Riley Wyatt, chalman                                    ?
Texas Frl8on Board                                                  " G-IF&
                                                                i__.,  ~...~..~
                                                                          .~~
                                                                            ,~,~..,
514 Brady BullCiag                                                G--&c-
988 Antonio, Tuea
mar       sirr
                                        0plaloa   Iwo. o-9190




                 TOM   httor   r*quuting      an opltion    f
fa    u    r0imt
                 "Fluu    rdrtu a. if the T



                                                                h L~iOla*fu.ro,9.
          prarl4**     aa to



                                                       at  ruob prlur   and
                                                        08 it mar 4.m   boat
                                                      1 lta to tor a y i-
                                                     uu otlmr  a x e 4p r o -
                                                  a@ thuota .upoamesh
                                                  no to the iatuuto     of

                                 1, V.A.F.C.      (Aotm 1941, 47th Lo&rrctt~mn,     p.


           “s*at ion 1. xt dull be ual4riwl for laf
      puson, Slam partnership,*uoOl~ion, Or a0opor-
      ation to #ali or ofier ior ra%e within the stata of
      Toua any goo4#, waru, or aerdaa4lu     menul’aotur~
      wholly or In         mnrlrte or 9risonOrr in 98nti
      or trioapt                   lmpt oqariat8 or prl*-
      onara on                      aml pxwtdod turthar that
      notbitysin thla Saotloa 8hrll bo oorabmd   to So~bl4 or
    Bon. Id.Riley Wratt - Page 2


         Of problblt the sale of suoh goods pmduowl      or manu-
         faetumd in the prism 1nstltutloAsof thla Nate to
         the Ytate, or to any political subdivision    thereof,
         or to any public institutionowned or memae& an4 aon-
         trolled by the State or any eub4~ri~ion    thanor.
               Y+sotion 2. Any person, fim, partnerafiip, assocla-
         t&on, or corporatlonvr%lchshall violate any of the pm-
         vlslons of this Aot shall be ylltr  of a mis4ameanor,
         an4 upon oonrlatlonthsrsof shall be wnlshs4 br a fins
         of wt   less than Twenty-riveDollars P)%5) AOF aOr0 than
         Two Hundred Dollars ($%OO) for the first Otiuwo, and not
         l.re than Fifty Dollar8 ($50) noti~ran than Five madred
         Dollars ($555) for each subreqwat  Otfbkue,~’

              Artlols 61660 vested.ths prisw    as.~ OF with the pw4r to
    roll AA4 418poss of proiluotsot thm rams an4"sf  mlnstrles owns8te4
    with the pdson system upOA saoh tsms ~4 eon&ltlonsas the boul4
    4*saM b4et. Art1018 13591-1, 98 t&b otbu     hand, oloarly pmhiblw
    the salr in 2'0~s of ~~ilroaaanufwtumd     &mdn, mrss    or msrshaA418.
    with th. O~4Opti-Sn@t 88148 to th. State   OIPw   jWd4al    Sllbdivi#1OA
    tla4rut or to ally9ablls lllatltutlon  ouiw4 or mam&304 all4oontmlla4
    by the Stat. or any sub4lvirlonthereof.
              It 18 a well noognirce4prlnsipls of statuttorraonst~3m3tlon
    la Tsus that if a oonfllot exists b&mm   two rtstutw,  the earllot
    in lna a ta ala
                  ntrOpaal64 bf the latu. "Logea port4rlons prlorw
    OOAtmr iOU lbrogant." (Parrhallv* State, bp:Grim. Reprts 179, lS@
    $.w. 967 an4 Stwws t. stats, 90 Texas orla. Reports 565, 159 S.W.
    SOS.)
               Being aonvinad that the tvm 8 tatutos am in~reoona~labla
    )onillot so far as the sale of prbcur   aaRufactur44 $oode, w8m8 aab
    wrhm418e 1s ~OACWIW~, lt 16 Our Opielaa that Art1010 11571-l sIAst
    km hsl4 as fha,laat es9resaioAof the Le&slatim and is aantrollln
    ml ettaotlrs. .Thsnrors,   you are respwtfull~ a4olsad that the prfson
    spata oannot sell in Texas its pdson muiufaatarsd goods, waxes an4
    Rorahan4164to any peruon, flm or Oorporatlonsxsspt that cruohpdson
    siamracturedgoods may be aold to the 8tate or subdlrisloAutheroof or
    Amy publle Snatitutlonovmsd or mana~:cl4  an4 Oontmlled by th, Stat.0or
    Sng aub&litfriOA theXWOt. You am further advised that It is our opln-
    ion that tha prison aystam 1s authOrlzs4 u~dsr Art!010 61660 to so11
    those preduots not prohlbltdl by Artiole   11311-l.

              Our upinlon ??o.5-ZQl8 Is besrebywlthdrewn stncs that opln-
    ion 19 no longer appllaabls dua to the subsequent enmotment of




t
t